Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the applicant's communication filed on 09/07/2021. In virtue of this communication, claims 1-25 filed on 09/07/2021 are currently pending in the instant application. Claim 1-2, 4-6, 10, 13-21 are amended. Claims 21-25 have been added. 

Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In view of this understanding, the argument made by the Applicant on 09/07/2021 concerning the reference is not persuasive, because the present invention is directed to obtaining properties within digitally modulated transmissions of electronic devices. The protocol data and metadata within the claimed digital devices having digitally modulated transmissions is significantly different from the applied references such that the applied references cannot obtain the information of the present invention, nor can the present invention obtain the information obtained by the applied references. 

                               Response to Arguments3.	Applicant's arguments filed on 09/07/2021 have been fully consideredbut are moot in view of the new ground(s) of rejection.
Note: Applicant's representative amended independent claims 1 and 15 and added a limitation (see below for the underlined limitation) "...a method for obtaining properties within digitally modulated transmissions of electronic devices comprising, collecting, using at least one sensor, protocol data associated with the devices; and extracting, using a processor, metadata properties from the protocol data extracting, using a processor, metadata properties from the protocol data.

Acknowledgement is made of response to the Office Action filed on 09/07/2021. On Applicant Arguments/Remarks , on page 7, Applicant argue that “… The claims have been amended to particularly point out that the present invention is directed to obtaining properties within digitally modulated transmissions of electronic devices. The protocol data and metadata within the claimed digital devices having digitally modulated transmissions is significantly different from the applied references such that the applied references cannot obtain the information of the present invention, nor can the present invention 

Examiner has reviewed the previously cited prior arts and realized this particular reference teaches the limitation as stated above in previously uncited sections and has made a new ground of rejections based on these new citing’s from the Leroudier and Zhang references. Examiner respectfully direct Applicant attention to Leroudier: [0065] teaches that “… data included in the digital protocol frames 80 may be demultiplexed in a demultiplexing module 51 in the BBU coupling module 5. The BBU coupling module 5 may then transmit the demultiplexed information types via the wireless communications channel 7 using an antenna 50. More specifically, the digital protocol frames 80 may be separated into general information and radio frequency information. The general information may be extracted from the protocol frames 80 by the demultiplexing module 51 and passed through as digitally modulated data by digital modulator module 52…” and [0073] teaches that “… method for transmitting information may further comprise converting the series of radio frequency carriers 71, 72, 73, 74 into a series of words representing the I/Q radio signal information. Again, techniques that would be known to one or ordinary skill in the art may be utilized, such as filtering, digital down conversion "DDC", I/Q mixing, mixing, digital/analog conversion and so forth. The digitally modulated transmissions 75 may be used by the RFU 3b according to a pre-established protocol”), for example. Furthermore, Applicant’s real-time parsing path and the metadata of the network datagram can be extracted finally according to the real-time parsing path, for example. 

Examiner’s Response: Applicant's amendments is moot in view of the fact that a newly identified prior art by Leroudier (US Pub. 2013/0294253 A1) in view of Zhang et al. (US Pub. 2017/0054745 A1) is now introduced to teach the limitation reciting "obtaining properties within digitally modulated transmissions of electronic devices comprising, collecting, using at least one sensor, protocol data associated with the devices; and extracting, using a processor, metadata properties from the protocol data extracting, using a processor, metadata properties from the protocol data" in claims 1and 15 as shown in detail in the rejection provided below.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1, 3, 8, 15-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leroudier (US Pub. 2013/0294253 A1, hereinafter refer as Leroudier) in view of Zhang et al. (US Pub. 2017/0054745 A1, hereinafter refer as to Zhang). 

Leroudier provide a wide area transport network for mobile radio access network (RAN) such as hybrid wired and wireless network used for transmission of digital front-haul data flow signals.

Zhang provides the data stream moves from the data buffer 42 into the transceiver positioning application protocol interface API 44, which processes the data, extracting the positioning information and other metadata about the transceiver 14, such as the ID number of the tracked transceiver

As per claim 1, Leroudier (2018/0234875 A1) a discloses method for obtaining properties within digitally modulated transmissions of electronic devices (figs. 7, 9B depicted digitally demodulating the general information as it is received by the receiver and furthermore para. 0073 discloses the digitally modulated transmissions 75 may be used by the RFU 3b according to a pre-established protocol, for example), comprising, collecting, using at least one sensor, protocol data associated with the devices (para. 0102 discloses “…obtaining precise and stable synchronization may be realized by using global positioning system (GPS) data obtained from receivers communicatively coupled with certain fronthaul management modules within the network”, for example) ; and extracting, using a processor, metadata properties from the protocol data (para. 0072 discloses the general information may be extracted from the protocol frames 80 by the demultiplexing module 51 and passed through as digitally modulated data by digital modulator module 52 and furthermore, see para. 0135, extracting 1410 general information signals from the fronthaul data of each of the plurality of wireless endpoints, for example).
	
However, Leroudier failed to explicitly discloses extracting, using a processor, metadata properties from the protocol data. 

Zhang discloses extracting, using a processor, metadata properties from the protocol data discloses extracting, using a processor, metadata properties from the protocol data. (fig. 5 depicted the thicker arrows point to an extended real-time parsing path and the metadata of the network datagram can be extracted finally according to the real-time parsing path., for example). 

Leroudier and Zhang are analogous art because they both are directed to a method and device for processing a network threat and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leroudier with the specified features of Zhang because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Zhang with the teaching of Leroudier in order for analyzing the acquired network datagram to extract metadata; and detecting the metadata and determining an attack behavior, wherein the attack behavior comprises a known attack behavior and/or an unknown attack behavior [Zhang: para.0005]. 

As per claim 3 as applied above, Leroudier as modified Zhang discloses collecting any number or transmissions on any number of frequencies simultaneously only limited by the hardware's capabilities on which this method is implemented (fig. 7 of Leroudier and furthermore para. 0072  discloses a series of radio frequency carriers 71, 72, 73, 74 for each digital protocol frame 80 may be transmitted through the wireless communications channel 7, and one or more digital modulations may be utilized to transmit the general information protocol elements. The series of radio frequency carriers 71, 72, 73, 74 and the digitally modulated transmissions 75 are then received by the RFU coupling module 6 using an antenna 60, for example). 

As per claim 8 as applied above, Leroudier as modified Zhang discloses extracting metadata through applying frame format (fig. 5 of Zhang depicted the thicker arrows point to an extended real-time parsing path and the metadata of the network datagram can be extracted finally according to the real-time parsing path., for example). 

As per claims 15 and 22, Leroudier a discloses system for obtaining properties within digitally modulated  transmissions of electronic devices (figs. 7, 9B depicted digitally demodulating the general information as it is received by the receiver and furthermore para. 0073 discloses the digitally modulated transmissions 75 may be used by the RFU 3b according to a pre-established protocol, for example), comprising: a processor; a network communication interface; and a memory coupled to the processor (fig. 3 depicted the network 300 is shown as comprising a baseband module 345 (also referred to as a baseband processor and/or a baseband module processing unit), for example);AMENDMENT - Page 4Appl. No. 16/398,470 Amdt. Dated Sept. 07, 2021Reply to Office Action of June 07, 2021 wherein the processor is configured to analyze metadata properties within a the digitally modulated (fig. 10, furthermore para. 0037 discloses Fronthaul signals may contain the fronthaul information for the subset of mobile wireless transceivers for which they are destined. Fronthaul signal 266a is fed into processing unit 272a which decomposes fronthaul signal 266a into a RF carriers signal built from the I/Q data contained within fronthaul signal 266a, digitally modulated general control data and digitally modulated user information, both contained in the fronthaul signal 266a, and altogether multiplexed into signal 265, for example). 

Leroudier failed to explicitly discloses wherein the processor is configured to analyze metadata properties within a the digitally modulated transmission for proposes of identifying the device with varying levels of specificity (para. 0006 discloses a device for processing a network threat comprising: a listening module configured to listen for a network access behavior of a network device and acquire a network datagram; a data extraction module configured to analyze the acquired network datagram to extract metadata; and a determination module configured to detect the metadata and determine an attack behavior, wherein the attack behavior comprises a known attack behavior and/or an unknown attack behavior, for example). 



Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Zhang with the teaching of Leroudier in order for analyzing the acquired network datagram to extract metadata; and detecting the metadata and determining an attack behavior, wherein the attack behavior comprises a known attack behavior and/or an unknown attack behavior [Zhang: para.0005]. 

As per claim 16 as applied above, Leroudier as modified Zhang discloses wherein the system may collect locally through connected communication sensor array(s) and/or remotely through distributed sensor array(s) communicating over a communication network(s) ((para. 0102 discloses “…obtaining precise and stable synchronization may be realized by using global positioning system (GPS) data obtained from receivers communicatively coupled with certain fronthaul management modules within the network”, for example).  

As per claim 24 as applied above, Leroudier as modified Zhang discloses cataloging, using a database, session and device details for each device detected (para. 0016 of Khan discloses the processor may be configured to, based on the electronic pen being pressed to one object as a hold button provided on the electronic pen is in a pressed state, detect a data size corresponding to the pressed object, for example). 

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leroudier (US Pub. 2013/0294253 A1, hereinafter refer as Leroudier) in view of Zhang et al. (US Pub. 2017/0054745 A1, hereinafter refer as to Zhang), further in view of Khan et al. (US Pub. 2021/0011563 A1, hereinafter refer as to Khan). 

Khan provides method for sharing content data of a portable electronic device through an electronic pen by using a display device.

As per claim 2 as applied above, Leroudier as modified Zhang discloses all claimed language except for, wherein the collected protocol data have no predetermined size. 

However, Khan discloses wherein the collected protocol data have no predetermined size (para. 0067 discloses the predetermined value may be adjusted so that a communication protocol most capable of efficiently transmitting based on data size is be selected, furthermore, 0114 discloses the predetermined value may be adjusted so that a communication protocol most capable of efficiently transmitting based on data size is be selected, for example).

Leroudier as modified Zhang and Khan are analogous art because they both are directed to the data is transmitted to the electronic pen when the size of the data is equal to or less than a first value and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leroudier as modified Zhang with the specified features of Khan because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Khan with the teaching of Leroudier as modified Zhang in order for sharing content data of a portable electronic device through an electronic pen by using a display device [Khan: Abstract].

6.	Claims 4, 13 -14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leroudier (US Pub. 2013/0294253 A1, hereinafter refer as Leroudier) in view of Zhang et al. (US Pub. 2017/0054745 A1, hereinafter refer as to Zhang), further in view of Zhang et al. (US Pub. 2015/024253 A1, hereinafter refer as to Khan). 
Khan provide a data sharing method of the display apparatus comprises the steps of: displaying a content; when one of objects included in the content is selected by an electronic pen, identifying a size of data corresponding to the selected object; and transmitting the data through the electronic pen when the size of the data is smaller than or equal to storage capacity of the electronic pen, or transmitting identification information on the data and access information of the display apparatus through the electronic pen when the size of the data exceeds the storage capacity of the electronic pen.

As per claims 4, 13 -14 and 25 as applied above, Leroudier as modified Zhang discloses all claimed language except for, collecting protocol data on any combination of storage methods including, on chip such as within CAM\TCAM or other local chip storage, in system memory such as in RAM and/or other high-speed volatile memory, and/or on system long term storage such as a hard disk, and/or exported to a remote system.

However, Zhang discloses collecting protocol data on any combination of storage methods including, on chip such as within CAM\TCAM or other local chip storage, in system memory such as in RAM and/or other high-speed volatile memory, and/or on system long term storage such as a hard disk, and/or exported to a remote system (paras. 0003, 0005 and 0028 discloses hardware table lookup is completed using a content storage module. The content storage module can be implemented by a ternary content addressable memory (TCAM) chip, or a content addressable memory ( CAM). However, a TCAM chip or a CAM chip in a later version uses a communication interface such as a high-speed serial interface protocol (Interlaken Look Aside, Interlaken-LA) interface or a dedicated CAM interface to receive and send a serial data packet. Therefore, an operation request written into the TCAM chip or the CAM chip, data to be written, a key value, and operation response data generated by the TCAM chip or the CAM chip need to be encapsulated as a serial data packet, which then is input or output through the Interlaken-LA interface or the CAM interface. In addition, a TCAM or CAM chip in an earlier version uses a specific parallel bus, for example).

Leroudier as modified Zhang and Zhang (535’) are analogous art because they both are directed to communications field, hardware table lookup is completed using a content storage module and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leroudier as modified Zhang with the specified features of Zhang (535’) because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Zhang (535’) with the teaching of Leroudier as modified Zhang in Zhang (535’): para. 0002].

7.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leroudier (US Pub. 2013/0294253 A1, hereinafter refer as Leroudier) in view of Zhang et al. (US Pub. 2017/0054745 A1, hereinafter refer as to Zhang), further in view of Devaux (US Pub. 2015/0264296 A1, hereinafter refer as to Devaux). 

As per claim 9 as applied above, Leroudier as modified Zhang discloses all claimed language except for extracting from the data frames metadata properties based frame format, both common properties such as speed offerings, and service capabilities as well as proprietary, uniquely identifying information such as an identifying hash or Certificate key.  

Devaux discloses extracting from the data frames metadata properties based frame format, both common properties such as speed offerings (para. 0064 discloses identification of objects in the video inputs (e.g., people, animals, vehicles, signs, buildings, luggage, roadways, plants, etc.), extraction of metadata about the video itself (e.g., time of capture, location of capture, device used for capture, resolution, data format, etc.), extraction of metadata about objects in the video (e.g., the object's type, size, color, location in the video frame, speed of movement, direction of movement, icons to associate with the object, etc.), and recording of the video and metadata in one or more databases, for example), and service capabilities as well as proprietary, uniquely identifying information such as an identifying hash or Certificate key (fig. 8, furthermore para. 0108 discloses linkages using pointers, hashes, named storage locations, address references, or any other method for relating one datum to another as will be well understood by those with skill in the art and  para. 0154,for example).  

Leroudier as modified Zhang and Devaux are analogous art because they both are directed to methods for identification of objects in the video inputs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leroudier as modified Zhang with the specified features of Zhang (535’) because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Zhang (535’) with the teaching of Leroudier as modified Zhang in order for a peripheral component interconnection bus content searching system [Zhang (535’): para. 0002].

As per claim 10 as applied above, Leroudier as modified Zhang further in view of Devaux discloses specifying statically and/or, select dynamically, the frame format in use and or converting the collected protocol data into data (fig. 1 and furthermore para. 0005 of Zhang discloses the FPGA chip communicates with the TCAM or CAM chip using the serial bus 105. The FPGA chip 102 converts physical layer data transmitted over the PCI bus 104 to a serial data packet transmitted over the serial bus 105, or converts a serial data packet transmitted over the serial bus 105 to physical layer data transmitted over the PCI bus 104, for example).  

As per claim 11 as applied above, Leroudier as modified Zhang further in view of Devaux discloses applying any combination of receiver/decoder methods to any number of collected transmission simultaneously (fig. 7 of Leroudier and furthermore para. 0072  discloses a series of radio frequency carriers 71, 72, 73, 74 for each digital protocol frame 80 may be transmitted through the wireless communications channel 7, and one or more digital modulations may be utilized to transmit the general information protocol elements. The series of radio frequency carriers 71, 72, 73, 74 and the digitally modulated transmissions 75 are then received by the RFU coupling module 6 using an antenna 60, for example).

8.	Claims 12 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leroudier (US Pub. 2013/0294253 A1, hereinafter refer as . 

Suski provide network authentication system can be configured for sampling a plurality of signal samples from a device on a network, providing the plurality of signal samples to a first machine-learned model that is configured to determine a device fingerprint based at least in part on the plurality of signal samples, and providing the device fingerprint to a second machine-learned model that is configured to classify the device based at least in part on the device fingerprint.

As per claims 12, 17-21 and 23-24 as applied above, Leroudier as modified Zhang discloses all claimed invention except for identifying devices by the "fingerprint" of their metadata using any combination of a database local or remote, machine learning and or remote information source(s) as specifically as possible based on the available metadata.

However, Suski discloses identifying devices by the "fingerprint" of their metadata using any combination of a database local or remote, machine learning and or remote information source(s) as specifically as possible based on the available metadata (para. 0047 discloses identify and learn the most salient information for use in generating device fingerprints that can differentiate devices from one another, obviating the need to identify and generate manually-engineered features for each signal type and furthermore fig. 15 and para. 0093 discloses the machine learning computing system 130 can obtain data from one or more memory device(s) that are remote from the system 130, for example).

Leroudier as modified Zhang and Suski are analogous art because they both are directed to security and/or authentication of electronic communications networks and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leroudier as modified Zhang with the specified features of Suski because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Suski with the teaching of Leroudier as modified Zhang in order to allow computing devices to communicate using a variety of protocols [Suski: para. 0003].

Allowable Subject Matter
9.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Katou et al. (Pub. No.: 2005/0135190 A1) provide transmitting the modulated signals obtained by digitally modulating the sign of the transmission signals as transmission waves and compressing the received signals of the reflected waves thereof by using the sign, the SN ratio of the received signals can be improved.

Ballantyne (Pub. No.: 2004/0184559 A1) provide communication system, traffic data is first processed digitally to obtain coded data. The coded data is then used to modulate a carrier signal to obtain a modulated signal that is more suitable for transmission over a communication link.

Matsuoka et. al. (Pub. No.: 2004/0097202 A1) provide Digital modulator digitally modulates a transmission data and outputs the obtained orthogonal modulated signal to band pass filter. 

Anglin, JR. et al. (Pub. No.: US 2007/0255115 A1) provide a remote fingerprint device attached to a cellular or Personal Communications Service (PCS) wireless phone to fingerprint a suspect, which fingerprint is transmitted to an analyst for review and matching to fingerprint databases.

Zhang et al. (Pub. No.: US 2016/0262043 A1) provide a speech quality confirmation apparatus for mobile telephones, which is consisted of a computer arithmetic device connected to a public line network, and a response device connected with a mobile telephone so as to perform data transmission and reception with the computer arithmetic device via a mobile telephone network. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





A.G.
November 15, 2021
/ABIY GETACHEW/          Primary Examiner, Art Unit 2434